Citation Nr: 1647839	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left thigh lipoma, to include as secondary to a service-connected skin disability.

2.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to service-connected orthopedic disabilities.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1984 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case is currently under the jurisdiction of the VA RO in Winston-Salem, North Carolina.

The issue of service connection for DM is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

A left thigh lipoma is not shown in service; and, the preponderance of the evidence fails to establish that Veteran's diagnosed left thigh lipoma is the result of a disease or injury during his active duty service or a service-connected disability.


CONCLUSION OF LAW

A left thigh lipoma was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A July 2010 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.
 
The Veteran underwent VA examinations to address his left thigh lipoma claim in March 2013 with a July 2013 addendum opinion and again in April 2016.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of his lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board remanded the claim in September 2012, March 2014, and November 2015 for additional evidentiary development including obtaining new VA examinations/medical opinions and obtaining outstanding SSA and treatment records.  The AOJ obtained the outstanding records and examinations/opinions, as discussed above.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


	(CONTINUED ON NEXT PAGE)

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); a lipomas is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection via the demonstration of continuity of symptomatology is not applicable.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

VA and private treatment records show that the Veteran has been diagnosed with a lipoma of the left upper inner thigh that has been excised with a residual scar.  The first elements of the Shedden and Wallin analysis have been met.

A review of the Veteran's service treatment records does not reveal any diagnoses of a left thigh lipoma.  However, there is a June 1985 diagnosis of tinea cruris (a fungal infection of the groin).  Given the proximity, the Board accepts this as evidence of an inservice event to meet the second element of Shedden.  Additionally, the Veteran is service-connected for a skin condition of both feet, scalp scarring, and body rash, meeting the second element of Wallin.  

However, despite these current diagnosis and inservice event/service-connected disability, there is no evidence of a medical nexus to support a grant of service connection on a direct or secondary basis for a left thigh lipoma.

Specifically, the Veteran was afforded a VA examinations to address his left thigh lipoma in March 2013 with a July 2013 addendum and again in April 2016.  The March/July 2013 examiner noted the Veteran's current lipoma and his inservice diagnosis of tinea cruris but concluded that there was no medical literature associating lipomas with tinea cruris or its treatment or with any of the Veteran's other diagnosed skin conditions, including onychomycosis, xerosis, and seborrheic dermatitis, or their treatment.  He also noted that the lipoma did not arise until 2006 or 2007, over 15 years after the Veteran's separation from service.  The April 2016 VA examiner agreed with the earlier examiner and further explained that, although the cause of lipomas is unknown, they tend to run in families, suggesting a possible genetic link.  She reiterated the lack of medical literature to support any causal or aggravating connection between a remote episode of tinea cruris or ongoing eczema and lipomas.

In light of the negative nexus opinions and lack of positive opinion to contradict the negative evidence, there is simply no basis for a grant of service connection on either a direct or secondary basis for a left thigh lipoma.  

Consideration has been given to the Veteran's contentions that his left thigh lipoma is related to his service and/or service-connected skin disability.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses and causation findings based on medical knowledge of dermatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he had a lipoma removed, he is not competent to link those complaints to a particular diagnosis or etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Accordingly, the Board finds that the claim of entitlement to service connection for a left thigh lipoma must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a left thigh lipoma is denied.


REMAND

The Veteran was afforded a VA examination in April 2016 to evaluate his DM.  The examiner was unable to link the Veteran's current DM to service or a service-connected orthopedic disability.  However, the examiner failed to address whether the prescription information for prednisone, submitted by the Veteran, indicating a relationship between prednisone and DM, or the Veteran's argument that his obesity is related to his orthopedic disabilities and that his DM is secondary to his obesity.  In light of these deficiencies, the claim must be remanded for an addendum opinion.  See Barr, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be provided to the original April 2016 examiner, if possible, for an addendum opinion for the Veteran's DM claim.  If the April 2016 examiner is not available, the claims file should be provided to another appropriate examiner.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed DM is caused or aggravated (made worse) by his service-connected orthopedic disabilities.  In answering this question, the examiner should address the role of medications used for the Veteran's service-connected orthopedic disabilities, including prednisone, and whether his obesity was caused or aggravated by his service-connected orthopedic disabilities.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim of entitlement to service connection for DM should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


